Title: To Thomas Jefferson from George Helmbold, 18 November 1802
From: Helmbold, George
To: Jefferson, Thomas


          
            Honored Sir,
            Philadelphia, Novr 18. 1802
          
          I hope you will not deem me impertinent for addressing myself to you without your having any previous knowledge of me.
          I am the same person that published a full length portrait of you. By printing a german paper in this city for near three years, and by the vile conduct of an agent I sent to Virginia, North Carolina &c. to sell prints for me I am reduced to the disagreeable necessity of asking a loan of one hundred and fifty dollars of you, which I pledge my sacred honor to repay in three months from the time I receive it.
          I am about erecting a printing office in Lancaster, with an expectation of obtaining a part of the public work the profits of which will enable me to discharge my obligation to you.—
          I have tried several honorable expedients to obtain so much money, but, although I have at least three times as much due me for prints, in different places in the U.S. I cannot raise it, unless your known liberality will induce you to assist me. 
          I remain, With great respect, Your humble Servant,
          
            Geo: Helmbold, Jun.
          
        